DETAILED ACTION
1.	This notice of allowance is responsive to applicant filed RCE on 4/13/2022.  The amendment and remarks, pages 9-14, filed therein has overcome the rejection of independent claim 1 under 35 U.S.C 102(a)(1) by Hammerslag et al.  Therefor, the rejection of the claims have been withdrawn.
	Claims 1-3, 17, 18, 20, 21, 25, 27, 30, 32-35, 38, 41, 44-48, 50-52, 55, 58, 59 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in amended claim 1 including a catheter device that has an internal elongated and hollow body defining an external surface and a longitudinal aperture that extends between a proximal and distal end thereof, the longitudinal aperture being shaped and sized for receiving a guide wire therein; and at least one mechanical waveguide secured to the external surface of the internal elongated and hollow body and extending longitudinally along at least a portion of the internal elongated and hollow body, the at least one mechanical waveguide for propagating at least one mechanical wave therealong.
Claims 20, 35, 58 remain allowed and the reasons for allowance remained the same as they were indicated on 6/24/2021.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771